Brown, Judge:
Tbe articles before tbe court in this case consist of certain glass marmalade sets manufactured and sold by tbe Joseph Riedel Glass Works of Czechoslovakia to tbe plaintiffs. Tbe merchandise was invoiced and entered at 4.90 Czech crowns each, less 2 per centum, packing extra, for tbe initial importation.
Tbe manufacturer also charged tbe plaintiffs for tbe cost of tbe mold. Tbe merchandise was appraised at 8 crowns per set which equals 96 crowns per dozen sets, less 2 per centum, plus packing.
Tbe record shows that this type of article was not sold for home consumption in Czechoslovakia. It is, therefore, to be appraised on tbe basis of export value.
Tbe sales of this or similar articles to wholesalers in America ranging from about 5.50 crowns each to 6 crowns each seem to be in greater quantity than sales to retailers at a higher figure.
A dutiable export value of 6 crowns per set less 2 per centum plus packing is therefore found. The discount and the amount of the packing do not seem to be disputed.
Judgment will issue accordingly.